Citation Nr: 0921308	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  05-05 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for a low back strain, on a schedular basis.

2.  Entitlement to an initial rating higher than 20 percent 
for a low back strain, on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1998 to March 2002.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The Veteran now resides in Georgia, 
so the matter is now handled by the RO in Atlanta, Georgia.   

In a March 2004 rating decision, the RO granted an increased 
evaluation of 20 percent for the Veteran's low back strain, 
effective May 2003.  Despite the grant of this increased 
evaluation, the Veteran has not been awarded the highest 
possible evaluation.  As a result, he is presumed to be 
seeking the maximum possible evaluation.  The issue remains 
on appeal, as the Veteran has not indicated satisfaction with 
the 20 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in February 2009 by the 
undersigned Veterans Law Judge. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking a rating higher than 20 percent for 
his service-connected low back strain.  Service connection 
for a low back strain was established by a February 2004 
rating decision, at which time a 10 percent rating was 
assigned, effective from May 2003.  The rating was then 
increased to 20 percent in a March 2004 rating decision, 
effective May 2003.  

The Veteran was afforded VA examinations for his low back 
strain in January 2004 and March 2008.  The Board finds the 
March 2008 examination to be incomplete for rating purposes.  
The examiner reported that the Veteran's forward flexion of 
his thoracolumbar spine was limited to 86 degrees, with pain 
occurring at 86 degrees.  The remainder of the range of 
motion measurements was noted to be normal, with no numerical 
notation of pain occurring at any degree.  However, the 
examiner commented that the Veteran's joint function of the 
spine was additionally limited by pain after repetitive use, 
with pain having major functional impact.  The examiner added 
that pain additionally limits the joint function by eight 
degrees.  It is unclear which ranges of motion are limited by 
eight degrees, as the only noted limited range of motion was 
forward flexion, which was reported to be limited by four 
degrees due to pain.  The Board finds that a remand is 
necessary to obtain a more complete and thorough examination.

Additionally, in a July 2003 statement as well as during the 
February 2009 hearing, the Veteran stated he was unable to 
maintain employment due to his back problems.  The Veteran 
also testified that he has lost more than four weeks of 
employment during a one-year period due to his back 
disability and that he could not maintain employment as a 
firefighter because of his back pain.

The Board finds that a complete adjudication of entitlement 
to a rating higher than 20 percent for a low back strain, on 
an extra-schedular basis is necessary.  The authority to 
assign extra-schedular ratings has been delegated to the 
Under Secretary for Benefits and the Director of the 
Compensation and Pension Service, and not the Board.  The 
proper course of action is to raise the issue and remand it 
for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) and 38 C.F.R. § 4.16(b).  



Accordingly, the case is REMANDED for the following actions:

1.  Provide notice regard the 
requirements for entitlement to an 
extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1).  

2.  Afford the Veteran a VA examination 
to determine the severity of his 
service-connected low back strain.  The 
examiner should identify and completely 
describe all current symptomatology.  
The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  

Ask the examiner to discuss all 
findings in terms of the General Rating 
Formula for Diseases and Injuries of 
the Spine, Diagnostic Codes 5235 - 
5243.  38 C.F.R. § 4.71a.  The 
pertinent rating criteria must be 
provided to the examiner.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail. 

The examination report must include 
ranges of motion, with notations as to 
the degree of motion at which the 
Veteran experiences pain, if any. 

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  

3.  Ask the Veteran to submit evidence 
of interference with employment, such 
as the number of hours he worked and 
time or wages lost due to his service-
connected low back strain.  
Documentation such as work attendance 
records should be requested.  

4.  Thereafter, consider whether the 
claim must be submitted to the 
Director, Compensation and Pension 
Service or the Under Secretary for 
Benefits for extraschedular 
consideration under 38 C.F.R. § 
3.321(b)(1).

5.  The RO should then readjudicate the 
claims.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


